COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  ROSALIE GRAF SCHNEIDER,                       §
                                                                No. 08-14-00300-CV
              Appellant,                        §
                                                                  Appeal from the
  v.                                            §
                                                         County Court at Law Number Five
  CHARLES WHATLEY AND VIRGINIA                  §
  WHATLEY,                                                    of El Paso County, Texas
                                                §
              Appellees.                                      (TC# 2014-CCV00803)
                                                §

                                                §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant all costs in this Court. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 29TH DAY OF NOVEMBER, 2017.


                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating